Citation Nr: 1425151	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-25 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a disorder of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992 and from January 1993 to September 1997, with additional service in the reserves.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  Diabetes mellitus was not shown during either period of service or within one year after discharge from either period of service, and the most probative evidence does not link the Veteran's current diabetes mellitus to either period of service.

2.  A disorder of the left foot, claimed as tendinitis of the left foot, was not shown during either period of service and the most probative evidence does not link the Veteran's any current disorder of the left foot to either period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a disorder of the left foot, claimed as tendinitis of the left foot, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In correspondence in February and October 2007, prior to the initial December 2007 rating decision which is appealed, the Veteran was notified of the information and evidence necessary to substantiate the claims for service connection; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The service treatment records and VA treatment records are on file.  All identified and available post-service treatment records have been secured.  At the videoconference the record was held open to allow the Veteran the opportunity to obtain a written medical opinion from a physician that she testified believed that her diabetes was of service origin.  However, no such opinion has been submitted.  

The Veteran was afforded adequate VA examinations in conjunction with the claims, including pursuant to the 2011 Board remand, including obtaining addendum opinions to those examination reports.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Moreover, the adequacy of the examinations and medical opinions obtained has not been challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The November 1988 examination for enlistment into the Marines and an adjunct medical history questionnaire are negative except that the entrance examination found mild, asymptomatic pes planus, which was not considered disqualifying.  The Veteran had a right ankle sprain three months earlier but examination and x-rays were negative, and it was not now considered disqualifying for military service. 

A June 1992 examination for enlistment into the Army reserves was negative but in an adjunct medical history questionnaire, it was reported that she did not have and had not had sugar or albumin in her urine.  A diagnosis of a sprained right ankle was reported.  

A laboratory reading in September 1992 shows that the Veteran's glucose was elevated at 112 milligrams per deciliter (mg/dl), with the normal range being from 70 to 108.  A review of laboratory reading during the Veteran's second period of active service, in the Army, shows that in August 1993 her glucose was normal at 96 mg/dl, with the normal range being from 75 to 110.  In June 1994 the Veteran reported not having diabetes, although she had a family history of diabetes.  

In February 1995 and May 1996, it was noted that the Veteran had a family history of diabetes.  In July 1996, her glucose was normal at 102 mg/dl, with the normal range being from 65 to 110.  In September 1996, her glucose was again normal at 99 mg/dl, with the normal range being from 65 to 110.  

On examination in May 1997 for separation from active duty, no abnormality was noted.  In an adjunct medical history questionnaire it was reported that she did not have and had not had sugar or albumin in her urine or foot trouble.  A urinalysis was negative for albumin or sugar, and her glucose level was in the normal range at 99 mg/dl.  

In October 1999 it was noted that the Veteran had been found to have gestational diabetes when she was 20 weeks pregnant.  The Veteran's daughter was born in December 1999.  

VA outpatient treatment records show that in August 2000, the Veteran reported she had gestational diabetes in 1999 and had been put on insulin.  She stopped taking the insulin when the baby was born, but the doctors wanted her to begin insulin again.  

Service treatment records from the Reserves show that in July 2003, the Veteran had gestational diabetes in 1999 and was insulin dependent.  

In April 2003, the Veteran's glucose was elevated at 162 mg/dl, with the normal range being from 74 to 118.  In July 2003, it was noted that the Veteran needed a Medical Evaluation Board because she had required insulin for diabetes mellitus since 1999 and due to her flat feet.  In September 2003 the Veteran was given a profile limiting her duties due to "[i]nsulin dependent Diabetes Mellitus (1999)" and chronic bilateral sesamoiditis.  The Veteran's Army Physical Evaluation Board in 2004 found that the Veteran was unfit for duty due to insulin dependent diabetes mellitus which began in 1999. 

A July 2006 private clinical record indicates that the Veteran had uncontrolled diabetes mellitus, as well as diabetic neuropathy.  She had complaints of numbness and pain in the toes of her left foot.  

On a VA gynecological examination in 2007, the Veteran reported that between the births of her second and third children she had a laparoscopy and was told that she would never be able to get pregnant again.  However, she did become pregnant again with her third child.  

On VA examination in 2007, the Veteran reported that she had been diagnosed with "gestational diabetes" during her 1999 pregnancy, which continued post-partum.  She related a history of tendinitis of both feet, worse in the right foot.  She had numbness of the dorsum of the left foot, and wore supportive diabetic shoes.  After a physical examination the diagnoses were type II diabetes mellitus, under good control with insulin, and tendinitis of the feet.  It was stated that these disorders had been present since service.  

At the January 2010 videohearing before the Board, the Veteran testified that following discharge from her second period of service in the Army, she served in the reserves until December 31, 2005.  Gestational diabetes was diagnosed in 1999.  At her 1997 examination for discharge from her second period of service her glucose level was 99.  She stated that while normal glucose is below 100, some physicians believed that such a reading could indicate pre-diabetes.  Also, she contended that her gestational diabetes might not have occurred had she not become pregnant after being told that she would not be able to have more children.  Because of her 1997 glucose reading of 99 and her family history of diabetes, she argues that she had been in the process of developing diabetes, and diabetes ultimately ended her military career in the reserves because she became insulin dependent after being first prescribed insulin in October 1999.  

The Veteran also testified that when diagnosed with endometriosis she had not been told that she had elevated glucose readings.  However, at that time she had symptoms of becoming dehydrated, nausea, vomiting, and light-headedness.  She believed that these symptoms may have mistakenly been attributed to her endometriosis when they may actually have been due to diabetes.  The Veteran stated that her current endocrinologist had informed her that she should have been checked for diabetes at that time because the symptoms "could" have been due to diabetes even if her glucose levels were not elevated, because her "A1C" was elevated.  After the birth of her third child in December 1999, the Veteran stated that she had nausea, difficulty concentrating, and swelling of her hands and feet.  She testified that she was hospitalized for two days because of a glucose level of almost 400.  

The Veteran testified that she had injured her right foot in boot camp and was put on a physical profile.  She testified that she also sprained her right ankle while in the Marines, and while in the Army she had fractured the 2nd toe of her right foot in Germany.  She contended that due to her problems with her right foot she had placed greater weight-bearing on her left foot, causing problems with the left foot.  The Veteran stated that although she had not had any specific injury to her left foot during active duty or in the reserves, she had begun noticing problems with her left foot in the last two years previous to the hearing.  She said that a VA examination in May 2007 had yielded a diagnosis of tendinitis of both feet and that diabetic neuropathy of both feet was now diagnosed.  The service representative indicated that the service treatment records revealed a diagnosis of a chronic disability of both feet while she was in the reserves, and the Veteran stated she had been put on a profile in the reserves limiting her walking.  

The Veteran testified that although she had daily foot pain at the time of her discharge from active Army service in 1997, she had not reported that she had chronic foot problems at her service separation because she believed that "chronic" meant a fatal illness.  She testified that her endocrinologist, Dr. "L" had looked at her records and told her that she had signs of diabetes during her active service.  She had not asked that physician to render a written opinion but she would attempt to get such a written opinion.  It was agreed that the record would be held open for 30 days to allow her to obtain such an opinion.  

On VA examination in February 2011, the Veteran that the initial diagnosis of diabetes had been gestational diabetes in 1999, which had progressively worsened.  She had experienced dizziness, fatigue, and dyspnea and was instructed to follow a restricted diet.  At the time of the examination, the Veteran indicated that she was now on insulin and oral medications.  She reported having had numbness of her hands and feet for three years.  The Veteran's glucose level was 104 and her "A1c" was 7.3.  The diagnosis was type II diabetes mellitus and mild bilateral upper and lower extremity diabetic peripheral neuropathy.  The examiner stated that after a review of pertinent symptoms and findings, it could not be resolved wither the current diabetes was related to the Veteran's active duty "except by mere speculation."  
On VA examination in February 2011, although the Veteran complained of painful motion, tenderness, and weakness, no abnormality of her left foot was found, including pes planus, pes cavus, hallux valgus or rigidus.  The examiner documented a history of a fracture of the right tibial sesamoid.  The examiner reported that the Veteran's bilateral foot disorder was "at least as likely as not" due to active duty because she was seen in-service for her right foot strain.  However, the examiner found no evidence of active left foot tendinitis on the current examination.  

An addendum to the February 2011 VA examination was obtained in August 2011.  The examiner that conducted the VA examinations in February 2011 opined that the Veteran's diabetes was "less likely as not" related to her active service because she was released from active service in September 1997; "A1c" testing on November 8, 2000, was within normal limits; and that Type II diabetes mellitus was not diagnosed until June 2003.  The examiner further clarified that her right foot strain was "at least as likely as not" due to active duty because she was seen during active service for a right foot strain.  However, the diagnosis of bilateral foot sprain was given by history only, as the clinical examination was normal.  The examiner further stated that her service treatment records did not show that she had sprained or injured her left foot before or during active service.  The examiner concluded that a left foot condition was not related to her active duty, or caused or aggravated by her right foot condition.  

Service connection is warranted for disability incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R.  3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, including diabetes mellitus and arthritis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310 (2013); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Diabetes Mellitus

The Veteran contends that her diabetes mellitus began while she was in her second period of active duty or within the first postservice year.  She alleges that she had gestational diabetes in 1999 but that her abnormal laboratory readings during active service establish that the onset of her chronic diabetes began during active service.  In this regard, December 1999 is more than one year after her September 1997 discharge from her last period of active service and there is nothing in the record which indicates, nor is it contended, that diabetes was incurred or aggravated during a period of active duty for training or incurred during any period of inactive duty for training.  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c).

It is contended that if the Veteran had not been given incorrect advice, i.e., that after her second child she was unable to have any more children, which resulted in her not taking precautions to avoid becoming pregnant, she might not have developed gestational diabetes during her third pregnancy.  However, this is purely speculative and is of no probative value.  

Although the Veteran can competently report the onset of symptoms during active service, her opinion that these symptoms might have been due to the claimed diabetes as opposed to her service-connected gynecological disorder, any actual diagnosis of diabetes mellitus requires objective testing and the application of medical knowledge, training, and expertise.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Lay persons are competent to provide opinions on some medical issues, but as to the specific issue in this case, the matter of diagnosing diabetes mellitus falls outside the realm of common knowledge of a lay person.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (finding that although a veteran is competent to testify to the pain during active service, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In sum, to the extent that the Veteran believes that her current diabetes mellitus is due to service, as a lay person, she is not shown to possess any specialized training in the medical field to render a competent medical opinion as to this matter.  Moreover, the Board concludes that the medical evidence, in the form of the VA medical opinion in August 2011 in this case, that diabetes mellitus is not due to service, is of greater probative value than the lay contentions of the Veteran.  The Veteran was provided the opportunity to obtain a written medical opinion to support her claim that the sole elevated glucose reading in September 1992, within one year of discharge from her first period of active service marked the onset of her diabetes.  However, she failed to do so and it must be noted that subsequent glucose readings were not elevated.  As to her contention that these later glucose readings, while within normal limits were in the upper realm of normal readings, are significant as to the onset of her diabetes, again the Board must note that she did not obtain a supporting medical opinion and, so, such a contention is no more that lay speculation, and in light of the negative medical opinion of record, is not probative.  

The Board further finds that service connection is warranted on the basis of a continuity of symptomatology under 38 C.F.R. § 3.303(b) for chronic diseases; Walker, 708 F.3d at 1331.  The objective evidence of record does not show that the Veteran has continuously had diabetes mellitus since discharge from service.  Indeed, diabetes was not noted in service the first post-service evidence of a diagnosis of diabetes mellitus is not until 1999, more than a year after her discharge from her last period of active service in September 1997.  While the Veteran alleges that she has had diabetes mellitus continuously since discharge from service, any actual diagnosis of diabetes mellitus requires objective testing to diagnose, and the Veteran is not competent to make such a diagnosis.  Therefore, the Board finds that service connection for diabetes mellitus based on a theory of continuity of symptomatology is not warranted. 

In sum, the Board finds that the probative evidence establishes that the Veteran did not have diabetes mellitus during either period of active service, and there is no probative evidence indicating she had diabetes mellitus manifested to a compensable degree within a year following discharge from either period of active service.  Moreover, the medical evidence shows that diabetes is not related to her military service.  Accordingly, service connection for diabetes mellitus is not warranted on any basis.

Left Foot Disorder

The 1988 enlistment examination found mild, asymptomatic pes planus which was not considered disqualifying.  The 2003 Medical Board noted flat feet, but only by history.  However, the recent VA examination in 2011 found that the Veteran did not have pes planus.  In any event, the Veteran concedes that she did not have any trauma to her left foot during either of her periods of active duty and x-rays have never confirmed the presence of arthritis in her left foot.  

The Veteran testified that at the time of the May 1997 examination for separation from her first period of active service she was having symptoms in her left foot but had not reported them in the adjunct medical history questionnaire because she had thought that the questionnaire was seeking information as to "chronic" disabilities which she thought meant fatal.  However, a fair reading of that medical history questionnaire makes it clear that the information being sought was not limited solely to diseases or disabilities which might be fatal.  Moreover, at the 2010 videohearing before the Board, the Veteran also testified that she had only begun to notice problems with her left foot within the last few years.  This is not consistent with her testimony of having had left foot problems in 1997.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

As to whether any symptoms the Veteran experienced in service or following service are in any way related to any current left foot disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Here, the examiner in February 2011 stated that the Veteran had a bilateral foot "condition" which was "at least as likely as not" due to active duty because she was seen in-service for her right foot strain.  However, at that time the examiner also stated that there was no evidence of active left foot tendinitis on the current examination.  In August 2011 that examiner, in an addendum, the examiner clarified this previous statement by stating that the diagnosis of a bilateral "feet strain" had been made solely on the basis of the history related by the Veteran.  However, the examiner in the August 2011 addendum noted that the actual physical examination in February 2011 of the left foot had been normal.  The examiner concluded that a claimed left foot disability was not related to the Veteran's active duty, or was caused or aggravated by her right foot condition.  

Posited against the medical opinion is the Veteran's lay evidence of her symptoms and her own lay opinion as to the existence, as well as etiology, of a claimed left foot disability.  As to this, the examiner of the 2011 VA examinations interviewed the Veteran which included considering the history she related, examined the Veteran, and reviewed the evidence of record.  The Board finds that this medical opinion is entitled to greater probative value than the Veteran's statements as to the etiology of any current left foot disorder.  Accordingly, service connection for a left foot disability, claimed as tendinitis, is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 - 57 (1990).   


ORDER

Service connection for diabetes mellitus and for a left foot disorder, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


